Citation Nr: 1034719	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  09-17 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied service connection for a bilateral 
hearing loss disability and tinnitus. 


FINDINGS OF FACT

1.  The Veteran entered active duty with a bilateral hearing loss 
disability.  

2.  Evidence clearly and unmistakably demonstrates that the 
Veteran's pre-existing bilateral hearing loss disability did not 
increase in severity beyond its natural progression during his 
active service.  

3.  The Veteran's tinnitus did not have its onset in active 
service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 
1153, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Id.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should be provided prior to an initial adjudication by the 
agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id.  

Here, a June 2007 letter fully addressed all necessary notice 
elements under the VCAA and was sent prior to the initial rating 
decision in this matter.  The letter informed the Veteran of all 
five elements of service connection and of the Veteran's and VA's 
respective responsibilities for obtaining different types of 
evidence in support of his claim.  Thus, the duty to notify has 
been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

In the current appeal, the Veteran's service treatment records 
and VA medical records are in the file.  He has not identified 
any other outstanding records that he wanted VA to obtain or that 
he felt were relevant to the present claims.  Indeed, he 
indicated in a June 2007 response to the VCAA notice letter that 
he had no further information or evidence to submit in support of 
his claim.  Thus, the Board concludes that the duty to assist has 
been satisfied with respect to obtaining relevant evidence on the 
Veteran's behalf.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Here, the RO provided the 
Veteran with an appropriate audiological examination in July 
2007.  

To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination obtained in this 
case is adequate for decision-making purposes, as it is based on 
a full reading of the Veteran's claims file, including the 
medical records contained therein, the Veteran's own reported 
history, and a thorough examination of the Veteran with all 
indicated audiological testing conducted.  Moreover, the 
examination report provides a complete rationale for the opinion 
stated which is supported by the evidence of record.  
Accordingly, the Board finds that VA's duty to assist the Veteran 
in the development of his service connection claims has been met 
with respect to obtaining a VA examination.  

There is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case.  Thus, any such failure is harmless.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for organic diseases of the 
nervous system, including sensorineural hearing loss, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307; 
3.309(a).  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 C.F.R. §§ 3.307(d). 

In order to establish service connection for the claimed disorder 
on a direct basis, there must be competent evidence of (1) a 
current disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether 
these elements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

A.  Hearing Loss

The Veteran contends that he is entitled to service connection 
for a bilateral hearing loss disability resulting from acoustic 
trauma in service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Under the first Hickson element, the Veteran must show that the 
Veteran has a current hearing loss disability.  Impaired hearing 
will be considered to be a disability under the laws administered 
by VA when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2009).  The Court has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The auditory thresholds set forth in 38 C.F.R. § 3.385 establish 
when hearing loss is severe enough to be service connected.  Id. 
at 159.

The Board finds that the Veteran has a current bilateral hearing 
loss disability.  In this regard, the July 2007 VA audiological 
examination reflects that the Veteran had puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
35
65
LEFT
15
15
15
55
60

The Veteran's speech recognition scores, based on the Maryland 
CNC Word List, were 92 percent for the right ear and 84 percent 
for the left ear.  The Veteran's puretone thresholds and speech 
recognition scores demonstrate that the Veteran has a current 
hearing loss disability in both ears.  See 38 C.F.R. § 3.385.

Under the second Hickson element, the evidence must show in-
service incurrence of a disease or injury.  In this regard, the 
Board notes that a veteran is considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111.  A history of conditions existing prior to 
service recorded at the time of the entrance examination does not 
constitute a notation of such conditions for the purpose of 
establishing whether the Veteran was of sound condition at 
enlistment.  See 38 C.F.R. § 3.304(b)(1).  However, the recording 
of such a history in the entrance examination will be considered 
together with all other material evidence in determinations as to 
inception of the disability at issue.  See id.  

The Veteran's July 1968 induction examination reflects an 
audiogram showing puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
/
30
LEFT
5
0
5
/
40

The Veteran's puretone thresholds at 3000 Hertz and the results 
of a speech recognition test were not recorded.  This audiogram 
shows that the Veteran had some hearing loss in his right ear at 
4000 Hertz, and hearing loss in his left ear at 4000 Hertz which 
was severe enough to be considered a disability under VA law.  38 
C.F.R. § 3.385; Hensley, 5 Vet. App. at 157.  It was noted in the 
examination report that the Veteran had defective hearing.  
Moreover, the Veteran's physical profile, or "PULHES" profile, 
reflects a numerical designation of "2" under "H," which 
stands for hearing.  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992).  A designation of "2" under any of the factors 
indicates that an individual possesses some medical condition or 
physical defect that may require some activity limitations.  See 
id.; see also Army Regulation (AR) 40-501, Para. 7-3(d)(2) 
(August 23, 2010).  Accordingly, the Board finds that bilateral 
hearing loss was noted at the time of the Veteran's enlistment 
and therefore he is not entitled to the presumption of soundness 
when entering service.  See 38 U.S.C.A. § 1111.  

Since a bilateral hearing loss disorder was shown prior to 
service and was noted on entry, as discussed above, the Veteran 
cannot bring a claim for service connection for that disorder, 
but he may bring a claim for service-connected aggravation of 
that disorder.  See Wagner v. Principi, 370 F. 3d 1089, 1096 
(Fed. Cir. 2004).  In that case, 38 U.S.C.A. § 1153 applies and 
the burden falls on the Veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); VAOPGCPREC 
3-2003 (July 2003) (holding that section 1153 requires claimants 
to establish an increase in disability before VA incurs the 
burden of disproving aggravation). 

The Board now turns to the issue of whether there was a permanent 
worsening of the Veteran's preexisting bilateral hearing loss 
during service beyond its normal progression.  A preexisting 
injury or disease will be considered to have been aggravated by 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Because the Veteran's bilateral hearing loss was noted at 
entrance, the burden is on him to show a chronic worsening of his 
pre-existing hearing loss during service.  See VAOPGCPREC 3-2003.  

The Veteran argues that acoustic trauma sustained in service 
caused or aggravated his current hearing loss disability.  Where 
a veteran is seeking service connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by the veteran's 
service record, the official history of each organization in 
which the veteran served, the veteran's medical records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 
2002).  When an injury is incurred in combat, satisfactory lay or 
other evidence will be accepted as sufficient proof of service 
connection if the evidence is consistent with the circumstances, 
conditions or hardships of such service even though there is no 
official record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  While service connection for a 
combat-related injury may be based on lay statements alone, the 
competent and credible evidence must still show a current 
disability and a nexus to service.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); Huston v. Principi, 18 Vet. App. 395, 
402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The Board finds that the Veteran sustained acoustic trauma in 
service.  In this regard, service personnel records indicate that 
the Veteran served in an infantry unit in Vietnam and was awarded 
the Combat Infantryman Badge.  Receipt of this badge is 
sufficient to establish that the Veteran engaged in combat with 
the enemy for the purposes of the relaxed evidentiary standard 
accorded combat-related injuries under 38 U.S.C.A. § 1154(b).  
See VAOPGCPREC 12-99 (65 Fed. Reg. 6,257 (2000); see also Manual 
of Military Decorations and Awards (Department of Defense, 
September 1996).  The Veteran stated at the July 2007 VA 
examination that he was trained as an Infantry Mortarman and was 
exposed to hazardous noise from M14 rifles, M16 rifles, 79 
grenade launchers, .45 automatic pistols, M-60 machine guns, 
light anti-tank weapons, claymore mines, hand grenades, and 
helicopters.  He denied the use of hearing protection during 
service.  The Veteran has also submitted photos of himself in 
Vietnam posing with various weapons he used.  Based on the 
Veteran's combat service, his statements and photos, as well as 
the fact that hazardous noise exposure is consistent with combat 
service, the Board finds that the Veteran sustained acoustic 
trauma while serving in Vietnam.  While in-service acoustic 
trauma is established, the burden is still on the Veteran to 
establish by competent and credible evidence that his pre-
existing hearing loss worsened by his in-service acoustic trauma.  
See Davidson, supra.

Apart from the Veteran's entrance examination, the Veteran's 
service treatment records are negative for diagnoses, treatment, 
or complaints of hearing loss.  The Veteran's March 1971 
separation examination indicates that his hearing was found to be 
normal at that time.  An audiogram in this examination report 
shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
100
10
0
/
10
LEFT
5
10
10
/
15

The Veteran's puretone thresholds at 3000 Hertz and the results 
of a speech recognition test were not recorded.  This audiogram 
reflects that the Veteran's hearing was normal at separation.  
Hensley, 5 Vet. App. at 157.  In the March 1971 report of medical 
history, the Veteran denied having trouble with his ears or 
hearing loss. 

The earliest post-service medical evidence of hearing loss is a 
February 1992 private treatment record which reflects that the 
Veteran had a moderate bilateral high frequency sensorineural 
hearing loss.  This record also reflects an audiogram in 
graphical form which may not be interpreted by the Board.  See 
Kelley v. Brown, 7 Vet App. 471, 474 (1995).  The Veteran 
reported being employed with the National Railroad for 25 years.  
It was noted that the pattern of the Veteran's puretone 
thresholds was consistent with noise-induced hearing loss and 
that his "history [was] compatible" with this finding.  The 
Board assumes that the examiner was referring to the Veteran's 
history of working for the railroad, as there is no mention of 
any other possible source of noise exposure in this record.  In 
this regard, the Board also notes that the Veteran reported an 
occupational history working as a locomotive fireman at his July 
1968 entrance examination.  

At the March 2007 VA examination, the Veteran reported a history 
of pre-military occupational noise exposure working for the 
railroad for one year.  The Veteran's in-service noise exposure 
was also noted, as discussed above.  The Veteran stated that he 
began using hearing protection in connection with his job in the 
late 1970's or early 1980's.  After reviewing the claims file and 
examining the Veteran, the examiner opined that the Veteran's 
hearing loss was not caused by in-service noise exposure as there 
was no decline in hearing between the Veteran's induction 
examination and his separation examination and the separation 
examination reflected that his hearing was within normal limits.  
The Board notes that the examiner mistakenly found that the 
Veteran's induction examination showed normal hearing.  As 
discussed above, the Veteran's induction examination in fact 
showed that he had some hearing loss prior to service.  However, 
there is no indication that this error would change the 
examiner's conclusion, which was based on the fact that the 
Veteran's hearing did not decline during service and was normal 
at separation.  These findings are consistent with the evidence 
of record.  Indeed, the examiner's finding that the Veteran's 
hearing was normal at entrance operated in the Veteran's favor.  
The Board's finding to the contrary (namely that the Veteran's 
hearing was not normal at entrance) only further supports the 
examiner's opinion that a decline in hearing was not shown 
between induction and separation.  

The Board acknowledges the Veteran's contention that his current 
bilateral hearing loss disability was caused or aggravated by his 
in-service noise exposure.  The Veteran can attest to factual 
matters of which he has first-hand knowledge, such as his 
symptoms and other experiences.  See, e.g., Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. 
App. 465, 469- 470 (1994).  It is then for the Board to determine 
the credibility and weight of the Veteran's statements, a factual 
finding going to the probative value of the evidence.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).  However, the Veteran, as a 
lay person, has not been shown to have the requisite medical 
knowledge or training to diagnose a medical disorder or render an 
opinion as to the cause or etiology of a current disorder unless 
it can be readily apprehended by the senses and does not require 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington, 19 Vet. App. at 368; Layno, 6 Vet. App. at 469-70.  
Thus, the Board cannot consider as competent evidence the 
Veteran's opinion that his bilateral hearing loss disability was 
caused by in-service noise exposure, as this is a determination 
that is medical in nature (i.e. cannot be made based on lay 
observation alone) and therefore requires medical expertise.  See 
id; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In carefully reviewing the record, the Board finds that the 
Veteran has not carried his burden of showing that his pre-
existing hearing loss worsened during service.  Indeed, the 
Veteran's separation examination shows that his hearing was 
normal and thus had actually improved during service when 
compared to his entrance audiogram.  In fact, the July 2007 VA 
examiner specifically noted that there had been no change in the 
Veteran's hearing acuity (in either ear) between his entrance 
examination and his separation evaluation.  

Moreover, the Veteran's history of occupational noise exposure 
working for the railroad was noted in both the February 1992 
private treatment record and the July 2007 VA examination report.  
The Veteran stated that he did not begin wearing hearing 
protection until the late 1970's or early 1980's.  The fact that 
the Veteran had occupational noise exposure without hearing 
protection before and after service further supports a finding 
that the Veteran's hearing loss pre-existed service and was not 
worsened thereby.  The July 2007 VA examiner's opinion that the 
Veteran's hearing loss disability was not related to in-service 
noise exposure also weighs against the Veteran's argument that 
his hearing loss was incurred in or aggravated by service.  

Thus, there is no competent evidence showing that the Veteran's 
pre-existing bilateral hearing loss worsened during his active 
duty.  See 38 U.S.C.A. § 1153; VAOPGCPREC 3-2003.  Accordingly, 
as the Veteran exhibited some bilateral hearing pathology at 
service entrance, and as the evidence clearly and unmistakably 
establishes that this preexisting disorder was not aggravated 
beyond its natural progress during such service, the appeal must 
be denied. 

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and service connection for a 
bilateral hearing loss disability must be denied.  See Hickson, 
supra; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 55. 

B.  Tinnitus

The Veteran contends that he is entitled to service connection 
for tinnitus resulting from acoustic trauma in service.  For the 
following reasons, the Board finds that service connection is not 
warranted.

With respect to the first Hickson element, evidence of a current 
disability, the Board notes that tinnitus is defined as "a noise 
in the ears, such as ringing, buzzing, roaring, or clicking.  It 
is usually subjective in type."  Dorland's Illustrated Medical 
Dictionary, 1956 (31st ed. 2007).  Because tinnitus is 
subjective, its existence is generally determined by whether or 
not the veteran claims to experience it.  Thus, for VA purposes, 
tinnitus is a disorder with symptoms that can be identified 
through lay observation alone.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  The Veteran stated in a March 2007 VA treatment 
record and at the July 2007 VA examination that he suffers from 
tinnitus.  The Board finds that these statements to be credible 
and that, thus, a current disability is established.

With respect to the second Hickson element, the evidence must 
show in-service incurrence or aggravation of a disease or injury.  
As discussed above, the Veteran's combat service in Vietnam 
establishes that he sustained acoustic trauma in service.  See 
38 U.S.C.A. § 1154(b).  However, there must still be competent 
and credible evidence that the Veteran's tinnitus was incurred in 
service.  See Davidson, supra.

The Veteran's service treatment records are negative for 
diagnoses, treatment, or complaints of tinnitus or ringing in the 
ears.  The Veteran's March 1971 separation examination is 
likewise negative for any indication of tinnitus or ringing in 
the ears.  Indeed, at that time, he denied having ear trouble.  
See Report of Medical History.

A February 1992 private audiological examination reflects that 
the Veteran had hearing loss but is negative for tinnitus or 
ringing in the ears. 

A March 2007 VA treatment record reflects that the Veteran 
reported a 20-year history of tinnitus which had recently been 
getting worse.  

At the July 2007 VA examination, the Veteran reported that his 
tinnitus began on an occasional basis in the 1980's and had been 
constant since the mid 1980's.  He did not recall having ringing 
in his ears during active service.  After reviewing the Veteran's 
claims file and examining the Veteran, the examiner opined that 
the Veteran's tinnitus was not related to military noise exposure 
as tinnitus was not present in service but rather had its onset 
several years after service.

In the Veteran's April 2007 claim, he stated that his tinnitus 
began in 1970.  However, this statement is contradicted by his 
statements in the March 2007 VA treatment record and July 2007 VA 
examination report, as well as by the fact that he denied any 
problems with his ears at his March 1971 separation examination.  
Moreover, in his July 2008 notice of disagreement (NOD), he 
stated that he could not remember when his tinnitus began.  
Accordingly, the Board does not find it credible that the Veteran 
had tinnitus in 1970 or during service.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is 
entitled to discount the credibility of evidence in light of its 
relationship to other items of evidence); see also Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  

The Board acknowledges the Veteran's contention that his tinnitus 
was caused by hazardous noise exposure in service.  However, the 
Board cannot consider as competent evidence the Veteran's opinion 
that his tinnitus was caused by in-service noise exposure, as 
this is a determination that is medical in nature and therefore 
requires medical expertise.  See Barr, supra; Washington, 19 Vet. 
App. at 368; Espiritu, 2 Vet. App. at 495.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's tinnitus and his period of service.  While the 
Veteran was exposed to hazardous noise in service, his tinnitus 
did not manifest in service.  Moreover, the Veteran indicated in 
the March 2007 VA treatment record and July 2007 VA examination 
that his tinnitus began in the 1980's.  Thus, his tinnitus did 
not manifest until at least over 8 years since separation, 
assuming the Veteran's tinnitus manifested in 1980 and not later.  
This long period of time between separation from service and 
onset weighs against a finding that tinnitus is related to in-
service noise exposure.  Further, the July 2007 VA examiner's 
finding that the Veteran's tinnitus is not related to service 
because it did not manifest in service or for several years 
thereafter further weighs against a nexus to service.  There is 
no other competent or credible evidence suggesting that the 
Veteran's tinnitus was caused or aggravated by in-service noise 
exposure. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a bilateral hearing loss 
disability is denied. 

Entitlement to service connection for tinnitus is denied. 



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


